Citation Nr: 0501917	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  01-06 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Denver, Colorado


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The veteran served on active duty from January 1972 to 
December 1973.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 RO rating decision 
which denied a compensable rating for the veteran's service-
connected bilateral hearing loss.  In December 2002, the 
Board remanded this appeal to the RO to schedule the veteran 
for a Board hearing.  In April 2003, the veteran testified at 
a Board videoconference hearing.  In September 2003, the 
Board remanded this appeal to the RO for further development.  


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
manifested by auditory acuity level I in the right ear and 
auditory acuity level II in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.85, Diagnostic Code 6100 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

As noted above, the veteran served on active duty in the 
Marine Corps from January 1972 to December 1973.  His service 
medical records show bilateral hearing loss and a January 
1975 VA general medical examination report referred to 
hearing loss.  The veteran underwent a VA audiological 
examination in June 1980, which indicated that he had 
bilateral hearing loss.  

In August 1980, the RO granted service connection and a 
noncompensable rating for bilateral hearing loss.  A January 
1996 VA audiological examination report also noted bilateral 
hearing loss.  

In May 2000, the veteran submitted his current claim for a 
compensable rating for his service-connected bilateral 
hearing loss.  

A July 2000 VA audiological examination report showed pure 
tone thresholds in the veteran's right ear of 25, 35, 45, and 
90 decibels at 1000, 2000, 3000, and 4000 Hertz.  The average 
pure tone threshold in the veteran's right ear was 49 
decibels and the speech recognition ability, using the 
Maryland CNC Test, was 96 percent.  Pure tone thresholds in 
the left ear were 30, 40, 55, and 95 decibels at the same 
frequencies.  The average pure tone threshold in the 
veteran's left ear was 55 decibels and the speech recognition 
ability, using the Maryland CNC Test, was 96 percent.  The 
examiner indicated that the veteran had moderate 
sensorineural hearing loss in both ears.  

Private treatment records from the Hearite Corporation dated 
in June 2001 refer to continued treatment for hearing loss.  
A June 2001 statement from such facility noted that a hearing 
evaluation was performed on the veteran in June 2001 and that 
he had high frequency sensorineural hearing loss.  It was 
noted that that the veteran had an 84 percent speech 
reception in his right ear and an 80 percent speech reception 
in his left ear.  A June 2001 graph or chart reported the 
actual audiological evaluation results.  

A February 2002 VA audiological examination report noted pure 
tone thresholds in the veteran's right ear of 35, 35, 55, and 
100 decibels at 1000, 2000, 3000, and 4000 Hertz.  The 
average pure tone threshold in the right ear was 56 decibels 
and the speech recognition ability, using the Maryland CNC 
Test, was 92 percent.  Pure tone thresholds in his left ear 
were 40, 55, 70, and 95 decibels at the same frequencies.  
The average pure tone threshold in the veteran's left ear was 
65 decibels and the speech recognition ability, using the 
Maryland CNC Test, was 96 percent.  The examiner indicated 
that the veteran had severe sensorineural hearing loss in 
both ears.  

The examiner commented that the veteran's claims file and 
history were reviewed.  The examiner stated that the 
audiometric results revealed a mild sloping to profound 
sensorineural hearing loss in both ears with a very good (92 
percent) word recognition score for the right ear and an 
excellent (96 percent) word recognition score for the left 
ear.  It was noted that an audiological report from the 
Hearite Corporation dated in June 2001, indicated 84 percent 
word recognition for the right ear and 80 percent word 
recognition for the left ear.  The examiner stated that such 
presentation level was not recorded and that it was unclear 
whether or not the scores reported were "PB Max" as were 
the present scores.  The examiner remarked that, 
additionally, there might also have been a variation due to 
examiner test/retest variability as well as the mode of 
presentation (i.e., monitored live voice versus recorded 
voice).  

An August 2002 private audiological evaluation from the 
Hearing Rehabilitation Center noted that the veteran had mild 
sensorineural hearing loss, bilaterally, sloping to severe at 
4000 Hertz and above.  It was reported that the veteran 
displayed inconsistent test results.  A graph or chart 
reported the actual audiological evaluation results.  

At the April 2003 Board hearing, the veteran testified that 
he presently wore two hearing aids.  He stated that without 
his hearing aids he could not hear the phone or his doorbell 
ring.  The veteran noted that he would have problems with 
conversation in a restaurant and that he would have to 
perform a lip reading process.  He noted that his kids 
complained that he could not hear and he indicated that he 
was always asking people to repeat themselves.  The veteran 
stated that he would hear different things with his hearing 
aids on, such as knives cutting on a plate, but that he did 
hear better.  He indicated that he used a speakerphone in his 
employment so that he could hear and that sometimes his voice 
would be too loud because of his hearing problems.  




II.  Analysis

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes examination reports and 
treatment reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In a February 2001 
statement of the case, an April 2002 supplemental statement 
of the case, at an April 2003 Board hearing, in a January 
2004 letter, and in a July 2004 supplemental statement of the 
case, the veteran was effectively furnished notice of the 
types of evidence necessary to substantiate his claim as well 
as the types of evidence VA would assist him in obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for a compensable 
rating for bilateral hearing loss.  The discussions in the 
rating decision, the statement of the case, the supplemental 
statements of the case, and hearing in April 2003 have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been substantially met.  Any 
deficiencies constitute no more than harmless error.  

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the many requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When rating a service-
connected disability, the entire history must be borne in 
mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, in a claim for increased rating, the most recent 
evidence is generally the most relevant, as the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345(1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85.

There is an alternative method of rating hearing loss in 
defined instances of exceptional patterns of hearing loss.  
38 C.F.R. § 4.86.  The test results from the recent 
audiological examinations do not meet the requirements for 
rating an exceptional pattern of hearing impairment under 38 
C.F.R. § 4.86.  Rather, hearing impairment noted on this 
examination is to be rated under the standard method of 38 
C.F.R. § 4.85.  

The veteran was given VA audiological examinations in 
February 2002 and July 2000.  A June 2001 statement from the 
Hearite Corporation included an audiological evaluation, but 
such results were not specifically indicated other than in 
the form of a graph or chart that does not contain sufficient 
detail for rating purposes.  An August 2002 audiological 
evaluation report from the Hearing Rehabilitation Center was 
also in the form of a graph or chart and does not contain 
sufficient detail for rating purposes.  

The recent February 2002 VA audiological examination showed 
that the average pure tone threshold in the veteran's right 
ear was 56 decibels and the speech recognition ability was 92 
percent.  Under Table VI of 38 C.F.R. § 4.85, these results 
correlate to auditory acuity level I hearing in the right 
ear.  As to the veteran's left ear, the average pure tone 
threshold was 65 decibels and the speech recognition ability 
was 96 percent.  Under Table IV of 38 C.F.R. § 4.85, the 
results represent auditory acuity level II hearing in the 
left ear.  Using Table VII of the rating schedule provisions 
on hearing loss, and entering level I for the right ear and 
level II for the left ear, results in a 0 percent 
(noncompensable) rating under Diagnostic Code 6100.  

The July 2000 VA audiological examination report indicated 
that the average pure tone threshold in the veteran's right 
ear was 49 decibels and the speech recognition ability was 96 
percent.  Under Table IV of 38 C.F.R. § 4.85, the results 
represent auditory acuity level I hearing in the right ear.  
As to the veteran's left ear, the average pure tone threshold 
was 55 decibels with a speech recognition ability of 96 
percent.  Such results also represent auditory acuity level I 
hearing in the left ear.  Using Table VII, and entering level 
I for the right ear and level I for the left ear results in a 
0 percent (noncompensable) rating under Diagnostic Code 6100.  
None of the veteran's hearing tests support a finding that 
would warrant a compensable rating for hearing loss at this 
time.  

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected bilateral 
hearing loss.  However, according to the recent audiological 
test results, compared to the rating criteria, his bilateral 
hearing loss is noncompensable.  Lendenmann, supra.  This 
testing has been confirmed on more than one occasion.  The 
use of hearing aids does not affect the veteran's rating, as 
hearing tests are conducted without hearing aids.  38 C.F.R. 
§ 4.85(a).  

As the preponderance of the evidence is against the claim for 
a compensable rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

A compensable rating for bilateral hearing loss is denied.  



	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


